     Case 3:19-cr-00160-L Document 105 Filed 07/29/20            Page 1 of 8 PageID 422



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §          Criminal Action No. 3:19-CR-160-L
                                               §
BRANDON PARRISH (2)                            §

                                           ORDER

        On May 20, 2020, United States Magistrate Judge David L. Horan entered the Second

Amended Findings, Conclusions, and Recommendation of the United States Magistrate Judge (the

“Second Amended Report”) (Doc. 102), denying Defendant Brandon Parrish’s (“Defendant”)

Supplemental Emergency Motion to Revoke Detention Order, or in the Alternative, for Temporary

Release Under 18 U.S.C. § 3142(i) (“Motion”) (Doc. 91). After consideration of the motion,

record, and Second Amended Report, the court accepts the Second Amended Report (Doc. 102)

and denies Defendant’s Motion (Doc. 91).

I.      Factual and Procedural Background

        Defendant is charged in a superseding indictment with the following: (1) Conspiracy to

Interfere with Commerce by Robbery, in violation of 18 U.S.C. § 1951(a); (2) Interference with

Commerce by Robbery, Aiding and Abetting, in violation of 18 U.S.C. § 1951(a) and 2; (3) Using,

Carrying, and Brandishing a Firearm During and in Relation to a Crime of Violence, Aiding and

Abetting, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) and 2; and (4) Felon in Possession of a

Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Doc. 53.

        During Defendant’s initial appearance, a Federal Public Defender was appointed to

represent him. On March 6, 2019, Defendant waived his right to a detention hearing and was

ordered detained.    On April 7, 2020, Defendant filed a pro se Emergency Motion for



Order – Page 1
   Case 3:19-cr-00160-L Document 105 Filed 07/29/20                  Page 2 of 8 PageID 423



Reconsideration of Bail (Doc. 86) due to the COVID-19 Pandemic (“Pandemic”), which was

denied because he is represented by counsel. On April 10, 2020, Defendant’s counsel filed a

Supplemental Emergency Motion to Revoke Detention Order, or in the Alternative, for Temporary

Release under 18 U.S.C. § 3142(i).

       In Defendant’s Motion, he seeks reconsideration of his detention order and requests

immediate release under 18 U.S.C. § 3145(b), and the Fifth, Sixth, and Eighth Amendments to the

United States Constitution in the wake of the Pandemic. Alternatively, he sought temporary

release under 18 U.S.C. § 3142(i), which allows for “temporary release” of an individual in pretrial

custody “to the extent that the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” Specifically, Defendant

contends that when he initially waived his right to a detention hearing, circumstances were

different, as the COVID-19 Pandemic was not an issue of concern. Additionally, he asserts that

the Pandemic warrants his pretrial release for the following reasons: (1) conditions at Dallas

County Jail, where he is detained, “create a heightened risk of a widespread outbreak and a serious

and potentially deadly health risk to [him]” (Def.’s Mot. 1); (2) being incarcerated makes him more

susceptible to contracting COVID-19, even though he has no health problems, because COVID-

19 itself is a dangerous disease and rapidly spreading; and (3) his attorney is unable to visit him in

jail because of the Pandemic. For these reasons, Defendant contends that the detention order

should be revoked or that he should be allowed temporary release under Section 3142(i) until the

Pandemic is over.

       After consideration of Defendant’s Motion, Magistrate Judge Horan entered the Original

Report (Doc. 93) on April 14, 2020, recommending that the court deny Defendant’s Motion on all

grounds. He entered the First Amended Report the following day, after the Government filed its



Order – Page 2
   Case 3:19-cr-00160-L Document 105 Filed 07/29/20                   Page 3 of 8 PageID 424



Response to Defendant’s Motion (Doc. 94). Objections were to be filed no later than April 29,

2020, but none were filed.

       On May 1, 2020, Defendant’s counsel filed a Response to the First Amended Report (Doc.

98). She did not raise any objections. Instead, she provided additional information in support of

Defendant’s request for relief. Specifically, she asserted that due to the Pandemic, she was unable

to visit the jail to confer with Defendant due to restrictions in place by the Federal Public Defender.

Defendant’s girlfriend, however, informed her via e-mail on April 16, 2020, that Defendant had

been in contact with someone who tested positive for COVID-19. The girlfriend further noted that

Defendant was not provided a mask until it was proven that he was exposed to COVID-19, and

that he was not able to wash his hands when he wanted because there sometimes is no hand soap

available. Defense Counsel also notes that Defendant has asthma and takes Albuterol for his

condition. She further acknowledged that due to her inability to visit the jail, she had not confirmed

this information.    Nonetheless, Defendant’s counsel contends that this new information is

sufficient to re-open Defendant’s detention hearing.

       On May 11, 2020, the court recommitted this action to the Magistrate Judge for

consideration of the new information presented by Defense Counsel. Additionally, the court

ordered Defense Counsel to file a response explaining why the new information presented was

not filed until May 1, 2020, when she was aware of the information, by her own admission, well

before April 29, 2020—the deadline to file objections to the First Amended Report. She filed her

response on May 13, 2020.

       After considering the additional information from Defendant’s counsel, Magistrate Judge

Horan entered the Second Amended Report, reurging his recommendation that the court deny

Defendant’s Motion on all grounds. No objections to the Second Amended Report were filed.



Order – Page 3
      Case 3:19-cr-00160-L Document 105 Filed 07/29/20              Page 4 of 8 PageID 425



          As a Second Amended Report was filed, the court determines that the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (Doc. 93) and Amended

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (Doc. 95) are

moot.

II.      Magistrate Judge’s Second Amended Report

         In the Second Amended Report, Magistrate Judge Horan addressed each of Defendant’s

assertions in turn.

         A.       18 U.S.C. § 3145(b)

         Magistrate Judge Horan determined that Defendant’s request for relief under Section

3145(b) is untimely, as he waited over a year to file his Motion, and “the grounds that he raises

can be properly analyzed under 18 U.S.C. §§ 3142(f) and 3142(i).” Second Am. Report 8. Thus,

Magistrate Judge Horan determined that Defendant waived his right for review, and any review of

the detention order is at the discretion of the district court. He, therefore, recommends that the

court view Defendant’s Motion as untimely, to the extent it seeks review of the detention order

under Section 3145(b), and decline to exercise its discretion to review the detention order under

that provision.

         B.      18 U.S.C. § 3145(f)

         Magistrate Judge Horan determined that Defendant’s request to reopen his detention

hearing pursuant to Section 3142(f) fails because he does not present any new, material evidence

in his original Motion that was unavailable to him at the time of the detention hearing.

Additionally, he determined that Defendant’s general assertions regarding the impact of COVID-

19 on African Americans and the jail population are unpersuasive. Specifically, he notes that this

court and others in the district have determined that such generalized arguments are not specific to



Order – Page 4
   Case 3:19-cr-00160-L Document 105 Filed 07/29/20                 Page 5 of 8 PageID 426



one defendant but, instead, would suggest that all detainees should be released under these

circumstances, which is not in the best interest of justice. See Second Am. Report 11-12 (citing

United States v. Munguia, No. 3:19-cr-191-B (03), 2020 WL 1471741, at *4 (N.D. Tex. Mar. 26,

2020); and United States v. Kerr, No. 3:19-cr-296-L, 2020 WL 1529180, at *3 (N.D. Tex. Mar.

31, 2020)).

       Additionally, Magistrate Judge Horan highlights that in response to his First Amended

Report, Defendant’s counsel presented the following information, as previously summarized by

the court:

       According to the information provided by Defendant’s girlfriend, Defendant has
       been in contact with someone who tested positive for COVID-19. The girlfriend
       further noted that he was not provided a mask until it was proved that he was
       exposed to COVID-19 and that he is not able to wash his hands when he wants
       because sometimes there is no hand soap available. She also noted that Defendant
       has asthma and takes Albuterol for his condition. Defendant’s counsel
       acknowledged that due to her inability to visit the jails, she has not confirmed this
       information with Defendant; however, she has provided his girlfriend with contact
       information for him to reach her. Nonetheless, Defendant’s counsel contends that
       this new information is sufficient to re-open his detention hearing and requests that
       the court grant this request.

Second Am. Report 13 (quoting Doc. 100 at 1-2). He determined, however, that, even considering

this additional information, Defendant fails to “offer any information that would address or ‘ha[ve]

a material bearing on the issue whether there are conditions of release that will reasonably assure

the appearance of such person as required and the safety of any other person and the community.’”

Id. at 13 (quoting 18 U.S.C. § 3142(f)). He further stated:

       The conditions at Dallas County Jail and any possible exposure that [Defendant]
       may have had to COVID-19 do not, alone, amount to information that would be
       relevant to, or enable [him] to show he can overcome, the rebuttable presumption
       and show that he is neither a flight risk nor a danger to the community and can be
       released pending trial on a combination of conditions that would reasonably assure
       the appearance of the person as required and the safety of any other person and the
       community.



Order – Page 5
   Case 3:19-cr-00160-L Document 105 Filed 07/29/20                  Page 6 of 8 PageID 427



Id. For these reasons, Magistrate Judge Horan recommends that Defendant’s request as construed

as a motion to reopen his detention hearing under 18 U.S.C. § 3142(f)(2) be denied.

       C.        Eighth and Fifth Amendments

       Magistrate Judge Horan also recommends that the court deny Defendant’s request for

release under the Eighth and Fifth Amendments, relying on a thorough analysis of these standards

in the context of COVID-19 conducted by another judge in this district. See Second Am. Report

14-15 (quoting United States v. Preston, No. 3:19-cr-651-K, 2020 WL 1819889, at *3-4 (N.D.

Tex. Apr. 11, 2020) (citations omitted)). Relying on the analysis in Preston, Magistrate Judge

Horan determined that Defendant “has not offered evidence or facts that support a finding that his

continued pretrial detention in the Dallas County Jail is not reasonably related to a legitimate

governmental objective or – assuming that the standards that he cites even apply in this context,

see Dkt. No. 91 at 9-10 – poses a substantial risk of serious harm with the detaining official’s state

of mind reflecting deliberate indifference to inmate health or safety.” Second Am. Report 15-16.

Accordingly, he recommends that Defendant’s Motion, to the extent he relies on the Fifth and

Eighth Amendments, be denied on this basis as well.

       D.        Sixth Amendment

       Defendant contends his immediate “release is appropriate in protection of his Sixth

Amendment right.” Doc. 91 at 10. Specifically, he asserts that he is unable to meet with his

counsel due to: (1) Dallas County Jail’s restrictions on visits to inmates; (2) prohibitions on

assistant federal public defenders visiting Dallas County Jail per office procedure; (3) issues with

the Dallas County Jail telephone system; and (4) the Protective Order in this action, which limits

counsel’s ability to send him discovery via e-mail. Accordingly, he contends that the “[P]andemic




Order – Page 6
   Case 3:19-cr-00160-L Document 105 Filed 07/29/20                 Page 7 of 8 PageID 428



has created changed circumstances in our criminal justice system that warrant[] a reconsideration

of [his] detention, and the facts support his request to be released on bond.” Id.

       Considering these factors, Magistrate Judge Horan recommends that Defendant’s request

for release under the Sixth Amendment be denied, as “access to counsel is not a factor to be

considered under 18 U.S.C. § 3142(g),” and, even assuming that restrictions to communication

and contact with counsel due to the Pandemic constitutes an infringement upon Defendant’s Sixth

Amendment right, he fails to cite any authority that authorizes his release as an appropriate remedy.

Second Am. Report 17.

       E.        18. U.S.C. § 3142(i)

       Magistrate Judge Horan recommends that, for the same reasons discussed above with

respect to Defendant’s request under the Sixth Amendment, Defendant’s request for temporary

release under Section 3142(i) should also be denied. He further notes that “the restrictions to

which [Defendant] points as infringing or threatening his Sixth Amendment right to counsel are

temporary, and his trial has been continued until November 2020.” Second Am. Report 19. Thus,

he determined that Defendant “has not met his burden to show that his release at this time . . . is

necessary for preparing his defense despite the restrictions imposed at the Dallas County jail and

– as [his] counsel acknowledges – by the Federal Public Defender.” Id.

       Additionally, Magistrate Judge Horan recommends that the court deny Defendant’s

alternative request for release under Section 3142(i). He reiterates that the conditions at Dallas

County Jail and Defendant’s possible exposure to COVID-19 does not, alone, rise to the level of

a “compelling reason” for his temporary release, as he fails to show that he can overcome the

rebuttable presumption that he is neither a flight risk nor a danger to the community, and that he

can be released with a combination of conditions that would reasonably assure his appearance and



Order – Page 7
   Case 3:19-cr-00160-L Document 105 Filed 07/29/20               Page 8 of 8 PageID 429



the safety of the community. Thus, Magistrate Judge Horan determined that Defendant presents

no factual basis demonstrating that “his release would be appropriate under 18 U.S.C. § 3142(c)

and (e), after considering the 18 U.S.C. § 3142(g) factors, and, under those circumstances, his

concerns regarding COVID-19 at his detention facility and his possible exposure alone do not

justify temporary release to an ‘appropriate person’ under 18 U.S.C. § 3142(i).” Second Am.

Report 19 (citing Kerr, 2020 WL 1529180, at *3) (citation omitted). Magistrate Judge Horan,

therefore, recommends that the court determine that Defendant has “failed to meet his burden

under 18 U.S.C. § 3142(i) to show that his temporary release from detention is necessary at this

time for the preparation of his defense or for another compelling reason,” and deny his motion on

this basis as well. Second Am. Report 20.

III.   Court’s Analysis

       After consideration of the motion, responses, record, Second Amended Report, and

applicable law, the court determines that the findings and conclusions of the Magistrate Judge are

correct, and accepts them as those of the court. Accordingly, the court determines that Defendant

has failed to meet his burden to show that his immediate release is warranted under 18 U.S.C. §

3145(b), or the Fifth, Sixth, or Eighth Amendments of the United States Constitution. It further

determines that Defendant has failed to meet his burden for temporary release under 18 U.S.C. §

3142(i). Accordingly, the court denies Defendant’s Supplemental Emergency Motion to Revoke

Detention Order, or in the Alternative, for Temporary Release under 18 U.S.C. § 3142(i) (Doc.

91).

       It is so ordered this 29th day of July, 2020.


                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge


Order – Page 8
